           Case 7:20-cv-00688-PMH Document 23 Filed 06/23/20 Page 1 of 1

                                                                                                SMITH LAW GROUP LLP
                                                                                                   475 LEXINGTON AVE
                                                                                                 NEW YORK, NY 10017
                                                                                               ACSMITHLAWGROUP.COM




Hon. Phillip M. Halpern
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street, Room 1950
New York, NY 10007
 (914) 390-4160

                                                                                                    June 23, 2020


        Re: Rosenberg v. Educational Credit Management Corporation, 20-cv-0688-PMH

Dear Judge Halpern,

       My name is Austin Smith and I represent the appellee Kevin Rosenberg in the above-
captioned bankruptcy appeal.

        Pursuant to your Honor’s Individual Practice 1(c), I respectfully request permission to file
a corrected bankruptcy brief in the above captioned matter: (1) appellee’s brief was due on June
20, 2020, which fell on a Saturday, and became June 22, 2020 pursuant to Fed. R. Bankr. Pro 9006;
(2) I respectfully ask leave to file a corrected brief to correct deficiencies in Appellee’s Brief at
ECF No. 22, including a lack of table of contents, table of authorities, and other errors;1 (3)
appellee’s counsel has not sought any extensions personally, but appellee and appellant did jointly
seek two in connection with a possible filing by the United States government; (4) each of those
requests were granted at ECF. Nos. 13,15 and 18,19; (5) I have reached out to Appellant ECMC’s
counsel; Mr. Baum responded promptly but obviously needed to check with his client. Knowing
that I am already passed the deadline, and that it might take a day or more to hear back from MR.
Baum’s client, I felt I should make this request before anymore time passed. I do not believe this
should affect any other dates.

        Thank you for your Honor’s consideration.

.


                                                                       Sincerely,

                                                                       /s Austin C. Smith


1
 To the extent number Practice 1(c)(3) concerns what caused the need, I can only say that I lost my associate last
week and am handing this matter pro bono for Mr. Rosenberg. I realize neither of those excuse this error, and I will
ensure it does not happen again.
